Title: To Thomas Jefferson from C. W. F. Dumas, with Enclosures, 23 October 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas




Monsieur
La haie 23e. Octobre 1786

Je profite d’un Courier que M. l’Ambassadeur se propose d’expédier demain ou après-demain à sa Cour, pour faire parvenir à Votre Excellence et par Elle au Congrès les deux Pieces ci-jointes, que j’ai traduites pour Lui et pour Mr. l’Ambassadeur, qui les fait pareillement passer à sa Cour. Vous verrez, et s’il vous plait Mr. le Ms. De la Fayette aussi, par l’une de ces Pièces, que les Etats d’Hollande persistent avec vigueur dans l’assertion de leur Souveraineté,  et dans l’autre le début de la sentence d’un insensé prononcée par toute la nation: car l’électricité de cette vive étincelle va se communiquer à la ronde de ville en ville, et consigner son objet flétri à l’univers et la postérité. En attendant, une Commission secrete ici s’occupe des moyens de procurer du soulagement aux parties souffrantes dans les Provinces de Gueldre et d’Utrecht, jusqu’à ce qu’ils puissent avoir la satisfaction et le dédommagement qui leur sont dûs.
Votre Excellence aura déjà vu par le Supplément No. 84 de Leide, qu’on a fait des intelligences agréables qu’Elle m’a fait parvenir dans deux de ses Lettres un usage discret approprié aux circonstances de ce pays, où si l’on laissoit faire des têtes trop chaudes, tout seroit en combustion et gâté.
Je suis avec grand respect De Votre Excellence le très-humble et très obéissant serviteur,

C W F Dumas



  Enclosure I (Extract of a letter from New York, July 6)
Une des preuves, que ce Pays-ci jouit actuellement d’un des plus grands bonheurs dont une République soit susceptible, sçavoir d’une tranquilité parfaite, c’est qu’il n’y a pas de Nouvelles éclatantes à mander ici. Le Commerce est sur un pié fort avantageux pour l’Amerique. Le Prix des Productions de la Terre, ainsi que celui de la main d’oeuvre, est fort haut. Les Marchandises, importées de l’Etranger, sont au contraire à un taux fort bas. Ainsi ceux d’entre le Peuple, qui sçavent se contenter de leur situation, en se bornant aux jouissances proportionées à leur manìere d’être, ne peuvent que vivre heureux sous un Gouvernement doux et juste. La tranquilité regne dans tous les Etats; et les différentes Assemblées font des progrès, lents à la vérité, mais sûrs et non interrompus, pour se perfectionner de plus en plus. Les dispositions y augmentent particulièrement pour concentrer dans les mains du Congrés tous les pouvoirs, qui ont rapport à nos liaisons avec les Puissances Etrangères; et la conviction devient tous les jours plus universelle, qu’une République Fédérative ne Sçaurait subsister longtems sans un lieu commun, qui ne portant point de préjudice à l’indépendence individuelle de chacun de ses Membres, en forme néanmoins une Puissance unique à l’égard de l’Etranger. La Jalousie, si naturelle dans cette espèce de Gouvernement, a d’abord empêché, qu’on n’écoutât cette vérité, quoique généralement sentie: Mais, à mesure que le tems et l’expérience font mûrir la réflexion, (ce qui d’ailleurs est l’avantage d’un tel Gouvernement) on revient de ces préjugés; et l’on y porte remède. Ce remède n’est pas promt; mais c’est un petit sacrifice, si, par la lenteur de l’amélioration, celle-ci en devient plus unanime: Et dans toute Republique l’on ne peut que regarder comme Ennemis du bien-être commun ceux, qui veulent redresser les abus ou corriger les erreurs avec précipitation et par violence.—Quant au Traité, qui se négocie depuis si longtems avec l’Angleterre, l’on ne prévoit point, qu’il soit porté  bientôt à conclusion. Les Anglais ne peuvent (à ce qu’il parôit) oublier, qu’ils ont été nos maîtres: Ils prétendent nous dicter les conditions d’un commerce réciproque sur un pié, qui leur convient à eux seuls; et ils persistent dans ce dessein avec une assurance que bien des gens ici regardent comme une insulte. Ainsi, malgré la conformité de Langue et de Moeurs, l’antipathie Nationale, bien loin de diminuer, s’enracine toujours plus profondément; et un jour l’on pourra voir renouveller l’example, qu’on trouve assez souvent dans l’Histoire ancienne, de Colonies devenues ennemies irréconciliables de leur Mère-Patrie: Les animosités entre Souverains sont temporaires; elles s’adoucissent, elles changent selon les circonstances: Celles entre Peuples ne meurent jamais; et l’on a tout à craindre d’une Nation aigue, qui influe directement sur les mesures de l’Administration. Heureusement, la Guerre n’est pas de notre intérêt. La Paix et l’Amitié du Monde entier est la plus sage Politique que nous puissions suivre; et dès-à-présent nous nous réjouissons de posséder l’affection des Puissances les plus respectables de l’Europe.


  Enclosure IIC. W. F. Dumas to John Jay

Monsieur
Lahaie 23e. Oct. 1786

Je me hâte de faire parvenir à Votre Excellence la suite des transactions vraiment intéressantes qui ont lieu autour de moi. Monsieur l’Ambassadeur de France les trouvé si bien telles qu’il m’a prié de lui prêter tout ce que j’en ai de ma traduction, depuis Janvier 1785 où commença son Ministere ici, afin de les faire toutes copier pour son propre usage. Votre Excellence trouvera ci-joint:
La Résolution de L.N. et G.P. pour casser le serment clandestin que prêtoient les Gardes du Corps au Prince d’Orange.
L’Adresse de 923 les plus notables Citoyens de Harlem, qui va être suivie de celles de la plupart des villes à la ronde, pour donner le démenti le plus eclattant à une Assertion inconsidérée.
Une Résolution notable de Ziriczée opposée à une Résolution provinciale.
3 Gazettes de Leide où sont une Lettre excellente et touchante des Etats de Groningue aux Etats de Gueldre, Le commencement d’une longue lettre du Prince d’Orange aux Etats Generaux remplie de ses griefs et principes ordinaires repétés. J’y ajoute un article de N.York inséré sur de bonnes intelligences, espérant que Votre Excellence l’approuvera. Je la prie de conserver ces Gazettes pour les ranger avec celles dont les paquets lui parviennent par vaisseaux d’Amsterdam.
Je suis avec grand respect

